


Exhibit 10.2


FIFTH AMENDMENT TO credit agreement
AND OTHER LOAN DOCUMENTS
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 13th day of May, 2014, by and among DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Borrower”), DUPONT FABROS
TECHNOLOGY, INC., a Maryland corporation (“REIT”), the parties executing below
as Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT and the Subsidiary
Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), THE OTHER LENDERS WHICH ARE
SIGNATORIES HERETO (KeyBank and the other lenders which are signatories hereto,
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders (the “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit Agreement dated as of May 6, 2010, as amended by that certain First
Amendment to Credit Agreement dated as of February 4, 2011, that certain Second
Amendment to Credit Agreement and other Loan Documents, dated as of March 21,
2012, that certain Third Amendment to Credit Agreement, dated as of April 9,
2013, and that certain Fourth Amendment to Credit Agreement and Other Loan
Documents, dated as of June 11, 2013 (as amended, the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.


2.Modifications of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:


(a)By deleting in their entirety the definitions of “Applicable Margin”,
“Commitment Increase”, “Maturity Date”, “Revolving Credit Loan or Loans”,
“Subsidiary Guarantors” and “Total Commitment” appearing in §1.1 of the Credit
Agreement, and inserting in lieu thereof the following:


“Applicable Margin. (a) On any date, the Applicable Margin for LIBOR Rate Loans
and Base Rate Loans shall be a percentage per annum as set forth below based on
the ratio of the Consolidated Total Indebtedness to the Borrower’s Gross Asset
Value:

1

--------------------------------------------------------------------------------




Pricing Level
Ratio
LIBOR Rate Loans
Base Rate Loans
Pricing Level 1
Less than or equal to 35%
1.55%
0.55%
Pricing Level 2
Greater than 35% but less than or equal to 40%
1.65%
0.65%
Pricing Level 3
Greater than 40% but less than or equal to 45%
1.80%
0.80%
Pricing Level 4
Greater than 45% but less than or equal to 52.5%
1.95%
0.95%
Pricing Level 5
Greater than 52.5%
2.15%
1.15%



The initial Applicable Margin as of May 13, 2014 shall be at Pricing Level 1. At
such time as this subparagraph (a) is applicable, the Applicable Margin for each
Base Rate Loan shall be determined by reference to the ratio of Consolidated
Total Indebtedness to Gross Asset Value in effect from time to time, and the
Applicable Margin for any Interest Period for all LIBOR Rate Loans comprising
part of the same borrowing shall be determined by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value in effect on the first
(1st) day of such Interest Period. The Applicable Margin shall not be adjusted
based upon such ratio, if at all, until the first (1st) day of the first (1st)
month following the delivery by REIT to the Agent of the Compliance Certificate
after the end of a calendar quarter. In the event that REIT shall fail to
deliver to the Agent a quarterly Compliance Certificate on or before the date
required by §7.4(c), then without limiting any other rights of the Agent and the
Lenders under this Agreement, the Applicable Margin for Loans shall be at
Pricing Level 5 until such failure is cured within any applicable cure period,
or waived in writing by the Required Lenders in which event the Applicable
Margin shall adjust, if necessary, on the first (1st) day of the first (1st)
month following receipt of such Compliance Certificate.
(b)    From and after the date that Agent first receives written notice from
REIT or Borrower that Borrower has first obtained an Investment Grade Rating and
the Borrower delivers a written notice to Agent irrevocably electing to have the
Applicable Margin determined pursuant to this subparagraph (b), the Applicable
Margin shall mean, as of any date of determination, a percentage per annum
determined by reference to the Credit Rating Level as set forth below:
Pricing
Level
Credit Rating Level
Applicable Margin for
LIBOR Rate Loans
Applicable Margin for
Base Rate Loans
I
Credit Rating Level 1
0.875%
0.00%
II
Credit Rating Level 2
0.925%
0.00%
III
Credit Rating Level 3
1.05%
0.05%
IV
Credit Rating Level 4
1.30%
0.30%
V
Credit Rating Level 5
1.70%
0.70%



At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level. From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at

2

--------------------------------------------------------------------------------




the Applicable Margin determined by reference to the ratio of Consolidated Total
Indebtedness to Gross Asset Value prior to such date shall be payable as
provided in §2.6).


Commitment Increase. An increase in the Total Commitment to not more than
$800,000,000.00 pursuant to §2.11.


Maturity Date. May 13, 2018, as such date may be extended as provided in §2.12,
or such earlier date on which the Loans shall become due and payable pursuant to
the terms hereof.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $560,000,000.00 (subject to increase as provided in §2.11) to be made
by the Lenders hereunder as more particularly described in §2. Without limiting
the foregoing, Revolving Credit Loans shall also include Revolving Credit Loans
made pursuant to §2.10(f).
Subsidiary Guarantors. Grizzly Ventures LLC, Grizzly Equity LLC, Tarantula
Ventures LLC, Tarantula Interests LLC, Xeres Interests LLC, Xeres Management
LLC, Xeres Ventures LLC, Whale Ventures LLC, Whale Interests LLC, Whale Holdings
LLC, Rhino Equity LLC, Lemur Properties LLC, Porpoise Ventures LLC, Fox
Properties LLC, Yak Interests LLC and Yak Management LLC, each a Delaware
limited liability company, and any Additional Subsidiary Guarantor.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of May 13, 2014, the Total Commitment is Five Hundred Sixty
Million and No/100 Dollars ($560,000,000.00). The Total Commitment may increase
in accordance with §2.11.”
(b)By deleting the words “Xeres Ventures LLC,”, appearing in the eighth (8th)
line of the definition of “Material Subsidiary”, appearing in §1.1 of the Credit
Agreement;


(c)By deleting in its entirety §2.3 of the Credit Agreement, and inserting in
lieu thereof the following:


“§2.3    Unused Fee; Facility Fee.
(a)    The Borrower agrees to pay to the Agent for the account of the Lenders
that are Non-Defaulting Lenders in accordance with their respective Commitment
Percentages an unused fee (the “Unused Fee”) calculated at the rate per annum as
set forth below on the average daily amount by which the Total Commitment
exceeds the outstanding principal amount of Revolving Credit Loans, Swing Loans
and the face amount of Letters of Credit Outstanding during each calendar
quarter or portion thereof commencing on the date hereof and ending on the
Maturity Date, subject to §2.3(b). The Unused Fee shall be calculated for each
day based on the ratio (expressed as a percentage) of (a) the average daily
amount of the outstanding principal amount of the Revolving Credit Loans and
Swing Loans and the face amount of Letters of Credit Outstanding during such
quarter to (b) the Total Commitment, and if such ratio is less than fifty
percent (50%), the Unused Fee shall be payable at the rate of 0.25%, and if such
ratio is equal to or greater than fifty percent (50%), the Unused Fee shall be
payable at the rate of 0.15%. The Unused Fee shall be payable quarterly in
arrears on the first (1st) day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Maturity Date.
(b)    From and after the date that Agent receives written notice that Borrower
has first obtained an Investment Grade Rating and that Borrower has irrevocably
elected to have the Applicable Margin determined pursuant to subparagraph (b) of
the definition of Applicable Margin, the Unused Fee shall no longer accrue (but
any accrued Unused Fee shall be payable

3

--------------------------------------------------------------------------------




as provided in §2.3(a)), and from and thereafter, the Borrower agrees to pay to
the Agent for the account of the Lenders that are Non-Defaulting Lenders in
accordance with their respective Commitment Percentages a facility fee (the
“Facility Fee”) calculated at the rate per annum set forth below based upon the
applicable Credit Rating Level on the Total Commitment:
Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.125%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%



The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Maturity Date. The Facility Fee shall be determined by
reference to the Credit Rating Level in effect from time to time; provided,
however, that no change in the Facility Fee rate resulting from a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of a change.”


(d)By deleting in its entirety the first sentence of §2.11(a) of the Credit
Agreement, and inserting in lieu thereof the following:


“Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option (but subject to Agent’s prior written consent in each instance,
which consent shall not be unreasonably withheld) at any time and from time to
time before the date which is ninety (90) days prior to the Maturity Date to
request an increase in the Total Commitment to not more than $800,000,000.00 by
giving written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $5,000,000.00.”
(e)By deleting the date “March 21, 2017” appearing in the second (2nd) line of
§2.12 of the Credit Agreement, and inserting in lieu thereof the date “May 13,
2019”;


(f)By deleting the words and numbers “twenty-five (25)” appearing in the third
(3rd) line of §2.12(b) of the Credit Agreement, and inserting in lieu thereof
the words and numbers “fifteen (15)”;


(g)By deleting the date “January 26, 2012” appearing in the third (3rd) line of
§4.2 of the Credit Agreement, and inserting in lieu thereof the date “March 24,
2014”;


(h)By deleting §14.13 of the Credit Agreement in its entirety, and inserting in
lieu thereof the following:


“§14.13
Approvals.

(a)    If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Required Lenders is required or
permitted under this Agreement, each Lender agrees to give the Agent, within ten
(10) days of receipt of the written request for action together with all
reasonably requested information related thereto requested by such Lender (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing

4

--------------------------------------------------------------------------------




pursuant to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If the Agent submits to the
Lenders a written request for consent with respect to this Agreement and any
Lender fails to provide Directions within ten (10) days after such Lender
receives from the Agent such initial request for Directions together with all
reasonably requested information related thereto, then Agent shall make a second
request for approval, which approval shall include the following in all capital,
bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.
(b)    In the event that any recommendation is not approved by the Required
Lenders and a subsequent approval on the same subject matter is requested by
Agent (a “Subsequent Approval Request”), then for the purposes of this paragraph
each Lender shall be required to respond to a Subsequent Approval Request within
five (5) Business Days of receipt of such request.
If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.
(c)    Each request by Agent for a Direction shall include Agent’s recommended
course of action or determination. Notices given by Agent pursuant to this
§14.13 may be given through the use of Intralinks, Syndtrak or another
electronic information dissemination system. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. Notwithstanding anything in this §14.13 to
the contrary, any matter requiring all Lenders’ or each affected Lender’s
approval or consent shall not be deemed given by a Lender as a result of such
Lender’s failure to respond to any approval or consent request within any
applicable reply period. Notwithstanding anything to the contrary set forth in
this §14.13, the Agent, at the direction of the Required Lenders, or the
Required Lenders, may at any time take any action that is permitted hereunder to
be taken by the Required Lenders.”
(i)By deleting in its entirety the last sentence of §18.4 of the Credit
Agreement, and by inserting in lieu thereof the following:



5

--------------------------------------------------------------------------------




“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.”
(j)By deleting the words “Notwithstanding the foregoing, none of the following
may occur without the written consent of each Lender” appearing in the second
(2nd) sentence of §27 of the Credit Agreement, and by inserting in lieu thereof
the words “Notwithstanding the foregoing, none of the following may occur
without the written consent of each Lender directly affected thereby”; and


(k)By deleting in its entirety Schedule 1.1 of the Credit Agreement and
inserting in lieu thereof Schedule 1.1 attached to this Amendment.


3.Amendment to Guaranty. Guarantors, the Lenders and the Agent do hereby modify
and amend the Guaranty by deleting in its entirety Recital A appearing on page 1
of the Guaranty, and inserting in lieu thereof the following:


“A.    On or about the date hereof, DuPont Fabros Technology, L.P., a Maryland
limited partnership (“Borrower”), Agent and the Lenders entered into that
certain Credit Agreement (as amended, the “Credit Agreement”) whereby the
Lenders agreed to make a revolving credit loan (the “Loan”) available to
Borrower in the maximum aggregate amount at any time outstanding not to exceed
the sum of Five Hundred Sixty Million and no/100 Dollars ($560,000,000.00),
increasable to Eight Hundred Million and no/100 Dollars ($800,000,000.00).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Credit Agreement.”
4.Commitments.


(a)Borrower and Guarantors hereby acknowledge and agree that as of the effective
date of this Amendment and following satisfaction of all conditions thereto as
provided herein, the amount of each Lender's Commitment shall be the amount set
forth on Schedule 1.1 attached hereto. In connection with the increase of the
Total Commitment pursuant to this Amendment, each of Regions Bank, Deutsche Bank
AG, New York Branch, and Synovus Bank (each individually a “New Lender” and
collectively, the “New Lenders”) shall be issued a Revolving Credit Note in the
principal face amount of its Commitment, which will be a "Revolving Credit Note"
under the Credit Agreement, and each New Lender shall be a Lender under the
Credit Agreement. Each of the Lenders that is a party to the Credit Agreement
prior to the effectiveness of this Amendment that is increasing its Commitment
(the “Increasing Existing Lenders”) shall receive a Revolving Credit Note based
on its Commitment as set forth on Schedule 1.1 hereto, which Revolving Credit
Note shall be replacements for such Lender’s existing Revolving Credit Note and
shall not be a novation or satisfaction of such indebtedness.


(b)By its signature below, each New Lender, subject to the terms and conditions
hereof, hereby agrees to perform all obligations with respect to its respective
Commitment as if such New Lender were an original Lender under and signatory to
the Credit Agreement having a Commitment, as set forth above, equal to its
respective Commitment, which obligations shall include, but shall not be limited
to, the obligation to make Revolving Credit Loans to the Borrower with respect
to its Commitment as required under §2.1 of the Credit Agreement, the obligation

6

--------------------------------------------------------------------------------




to pay amounts due in respect of Swing Loans as set forth in §2.5 of the Credit
Agreement, the obligation to pay amounts due in respect of draws under Letters
of Credit as required under §2.10 of the Credit Agreement, and in any case the
obligation to indemnify the Agent as provided therein. Each New Lender makes and
confirms to the Agent and the other Lenders all of the representations,
warranties and covenants of a Lender under Section 14 of the Credit Agreement.
Further, each New Lender acknowledges that it has, independently and without
reliance upon the Agent, Arranger or on any affiliate or subsidiary thereof or
any other Lender and based on the financial statements supplied by the Borrower
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to become a Lender under the Credit Agreement.
Except as expressly provided in the Credit Agreement, the Agent shall have no
duty or responsibility whatsoever, either initially or on a continuing basis, to
provide any New Lender with any credit or other information with respect to the
Borrower or Guarantors or to notify any New Lender of any Default or Event of
Default. No New Lender has relied on the Agent, Arranger of any Lender as to any
legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder. Each New Lender (i) represents and
warrants as to itself that it is legally authorized to, and has full power and
authority to, enter into this agreement and perform its obligations under this
agreement; (2) confirms that it has received copies of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this agreement; (3) agrees that it has and will,
independently and without reliance upon any Lender or the Agent and based upon
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in evaluating the Revolving Credit
Loans, the Loan Documents, the creditworthiness of the Borrower and the
Guarantors and the value of the assets of the Borrower and the Guarantors, and
taking or not taking action under the Loan Documents; (4) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; and (5) agrees that, by this agreement, it has become a party to
and will perform in accordance with their terms all the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender. Each
New Lender acknowledges and confirms that its address for notices and Lending
Office for Revolving Credit Loans are as set forth on the signature pages
hereto.


(c)By its signature below, each Increasing Existing Lender hereby agrees to
perform all obligations with respect to its respective Commitment as set forth
in this Amendment, which obligations shall include, but shall not be limited to,
the obligation to make Revolving Credit Loans to the Borrower with respect to
its Revolving Credit Commitment as required under §2.1 of the Credit Agreement,
the obligation to pay amounts due in respect of Swing Loans as set forth in §2.5
of the Credit Agreement, the obligation to pay amounts due in respect of draws
under Letters of Credit as required under §2.10 of the Credit Agreement, and in
any case the obligation to indemnify the Agent as provided therein.


(d)On the effective date of this Amendment, Barclays Bank, Bank of America,
N.A., City of New York Group Trust The Comptroller of the City of New York,
DNSMORE LLC, GENDOS, LLC, GENUNO LLC, GENTRACE LLC, NZC Guggenheim Master Fund
Limited, Silver Rock Financial LLC, Wellwater LLC, Western Regional Insurance
Company, Inc. and Willshire Institutional Master Fund SPC Guggenheim Alpha
Segregated Part (collectively, the “Exiting Lenders”) shall all cease to be
Lenders under, or a party to, the Loan Documents. Contemporaneously with the
effectiveness of this Amendment, the Borrower shall pay to the Exiting Lenders
all amounts due to the Exiting Lenders under the Loan Documents, and the Agent
and the Lenders hereby consent to such payments.


(e)On the effective date of this Amendment, (i) the outstanding principal
balance of the Revolving Credit Loans prior to the effectiveness of this
Amendment shall be reallocated among the Lenders such that the outstanding
principal amount of Revolving Credit Loans owed to each Lender shall be equal to
such Lender’s Commitment (as in effect after the effectiveness of this
Amendment), and (ii) those Revolving Credit Lenders whose Commitment is
increasing shall advance the funds to the Agent and the funds so advanced shall
be distributed among the Lenders whose Commitment is decreasing or is unchanged
as necessary to accomplish the required reallocation of the outstanding
Revolving Credit Loans.


5.References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement or Guaranty shall be deemed a reference to the
Credit Agreement or Guaranty as modified and amended herein.

7

--------------------------------------------------------------------------------




6.Acknowledgment of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.


7.Representations and Warranties. Borrower and Guarantors represent and warrant
to Agent and the Lenders as follows:


(a)Authorization. The execution, delivery and performance of this Amendment and
the other documents executed in connection herewith and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of the Borrower and Guarantors, (iii) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which any of the Borrower or Guarantors is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrower or Guarantors, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, any of the Borrower or Guarantors or any of their
respective properties or to which any of the Borrower or Guarantors is subject,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of any of the
Borrower or Guarantors.


(b)Enforceability. This Amendment and the other documents executed in connection
herewith are the valid and legally binding obligations of Borrower and
Guarantors enforceable in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.


(c)Approvals. The execution, delivery and performance of this Amendment and the
other documents executed in connection herewith and the transactions
contemplated hereby and thereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.


(d)Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.


8.No Default. By execution hereof, the Borrower and Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.


9.Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.

8

--------------------------------------------------------------------------------




10.Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and Guaranty remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents as modified and amended herein. Guarantors hereby consent to
the terms of this Amendment. Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.


11.Effective Date. The effectiveness of this Amendment is subject to receipt by
the Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:


(a)A counterpart of this Amendment duly executed by the Borrower, Guarantors,
all of the Lenders and Agent;


(b)An opinion of counsel to the Borrower and the Guarantors addressed to the
Agent and the Lenders covering such matters as the Agent may reasonably request;


(c)A Revolving Credit Note duly executed by the Borrower in favor of each
Increasing Existing Lender increasing its respective Credit Commitment pursuant
to this Amendment and each New Lender in the amount set forth next to such
Lender's name on Schedule 1.1 attached hereto;


(d)Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and


(e)Such other certificates, documents, instruments and agreements as the Agent
may reasonably request.


The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment in accordance with Section 15 of the Credit Agreement. All
interest and fees accrued prior to the effectiveness of this Amendment under
provisions of the Credit Agreement modified by this Amendment shall remain
payable at the due dates set forth in the Credit Agreement.
12.Amendment as Loan Document. This Amendment shall constitute a Loan Document.


13.Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.


14.Co-Syndication Agent. From and after the effectiveness of this Amendment,
SunTrust Bank shall be a Co-Syndication Agent.


15.MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.


[CONTINUED ON NEXT PAGE]





9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By:
DuPont Fabros Technology, Inc., a Maryland corporation, its sole General Partner

By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

REIT:
DuPont Fabros Technology, Inc.,
a Maryland corporation, as Guarantor
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

SUBSIDIARY GUARANTORS:
GRIZZLY EQUITY LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary






10

--------------------------------------------------------------------------------




GRIZZLY VENTURES LLC,
a Delaware limited liability company
By:     Grizzly Equity LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

LEMUR PROPERTIES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary






11

--------------------------------------------------------------------------------




PORPOISE VENTURES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

RHINO EQUITY LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary




12

--------------------------------------------------------------------------------




TARANTULA INTERESTS LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

TARANTULA VENTURES LLC,
a Delaware limited liability company
By:     Tarantula Interests, LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary


13

--------------------------------------------------------------------------------




WHALE HOLDINGS LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

WHALE INTERESTS LLC,
a Delaware limited liability company
By:     Whale Holdings LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary


14

--------------------------------------------------------------------------------




WHALE VENTURES LLC,
a Delaware limited liability company
By:    Whale Interests LLC,
a Delaware limited liability company,
its Managing Member
By:     Whale Holdings LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:    /s/ Richard A. Montfort, Jr.
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

YAK MANAGEMENT LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary




15

--------------------------------------------------------------------------------




YAK INTERESTS LLC,
a Delaware limited liability company
By:     Yak Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

XERES MANAGEMENT LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary




16

--------------------------------------------------------------------------------




XERES INTERESTS LLC,
a Delaware limited liability company
By:    Xeres Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

XERES VENTURES LLC,
a Delaware limited liability company
By:    Xeres Interests LLC,
a Delaware limited liability company,
its Managing Member
By:     Xeres Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:    /s/ Richard A. Montfort, Jr.
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary




17

--------------------------------------------------------------------------------




FOX PROPERTIES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary


18

--------------------------------------------------------------------------------




LENDERS:
KEYBANK NATIONAL ASSOCIATION
individually and as Agent
By:    /s/ Jason R. Weaver
Name:    Jason R. Weaver
Title:    Senior Vice President






RAYMOND JAMES BANK, N.A.
By:    /s/ James M. Armstrong
Name:    James M. Armstrong
Title:    Senior Vice President


    


RBS CITIZENS, N.A.
By:    /s/ David R. Jablonowski
Name:    David R. Jablonowski
Title:    Senior Vice President


    


ROYAL BANK OF CANADA
By:    /s/ Brian Gross
Name:    Brian Gross
Title:    Authorized Signatory
    





19

--------------------------------------------------------------------------------




STIFEL BANK & TRUST
By:    /s/ John H. Phillips
Name:    John H. Phillips
Title:    Executive Vice President
    




GOLDMAN SACHS BANK USA
By:    /s/ Mark Walton
Name:    Mark Walton
Title:    Authorized Signatory






TD BANK, N.A.
By:    /s/ Michael J. Pappas
Name:    Michael J. Pappas
Title:    Vice President
    




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:    /s/ Mikhail Faybusovich        /s/ Tyler R. Smith
Name:    Mikhail Faybusovich        Tyler R. Smith
Title:    Authorized Signatory        Authorized Signatory






SUNTRUST BANK
By:    /s/ Nancy B. Richards
Name:    Nancy B. Richards
Title:    Senior Vice President
    



20

--------------------------------------------------------------------------------




REGIONS BANK
By:    /s/ Kerri L. Raines
Name:    Kerri L. Raines
Title:    Vice President
Address:
Regions Bank
6805 Morrison Blvd.
Suite 210
Charlotte, NC 28211
Attn: Kerri Raines




DEUTSCHE BANK AG, NEW YORK BRANCH
By:    /s/ James Rolison
Name:    James Rolison
Title:    Managing Director
By:    /s/ Joanna Soliman
Name:    Joanna Soliman
Title:    Vice President
Address:
Deutsche Bank AG, New York Branch
60 Wall Street
10th Floor
New York, NY 10005-2836
Attn: Joanna Soliman



21

--------------------------------------------------------------------------------




SYNOVUS BANK
By:    /s/ David W. Bowman
Name:    David W. Bowman
Title:    Senior Vice President
Address:
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attn: David Bowman















22

--------------------------------------------------------------------------------




SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name and Address
Commitment
Commitment Percentage*
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason Weaver
Telephone: (216) 689-7984
Facsimile: (216) 689-4997
$85,000,000.00
15.178571429%
LIBOR Lending Office
Same as Above
 
 
Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, New Jersey 07302
Attention: Michelle Latzoni
Telephone: (212) 934-3921
Facsimile: (917) 977-3966
$75,000,000.00
13.392857143%
LIBOR Lending Office
Same as Above
 
 
Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: James M. Armstrong
Telephone: (727) 567-7919
Facsimile: (866) 205-1396
$45,000,000.00
8.035714286%
LIBOR Lending Office
Same as Above
 
 
Royal Bank of Canada
Three World Financial Center
200 Vesey Street, 12th Floor
New York, New York 10281-8098
Attention: Dan LePage
Telephone: (212) 428-6605
Facsimile: (212) 428-6459
$55,000,000.00
9.821428571%
LIBOR Lending Office
Same as Above
 
 
TD Bank, N.A.
200 State Street, 8th Floor
Boston, Massachusetts 02019
Attention: Michael Pappas
Telephone: (617) 737-3678
Facsimile: (617) 737-0238
$40,000,000.00
7.142857143%
LIBOR Lending Office
Same as Above
 
 
SunTrust Bank
8330 Boone Blvd., Suite 800
Vienna, Virginia 22182
Attention: Nancy B. Richards
Telephone: (703) 442-1557
Facsimile: (703) 442-1570
$70,000,000.00
12.500000000%
LIBOR Lending Office
Same as Above
 
 


23

--------------------------------------------------------------------------------




RBS Citizens, N.A.
1215 Superior Avenue, 6th Floor
Cleveland, Ohio 44114
Attention: Samuel A. Bluso
Telephone: (216) 277-0388
Facsimile: (216) 277-7577
$55,000,000.00
9.821428571%
LIBOR Lending Office
Same as Above
 
 
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Mikhail Faybusovich
Telephone: (212) 325-5714
Facsimile: (646) 935-8518
$30,000,000.00
5.357142857%
LIBOR Lending Office
Same as Above
 
 
Stifel Bank & Trust
501 N. Broadway
St. Louis, Missouri 63102
Attention: Gregory J. Muck
Telephone: (314) 342-7456
Facsimile: (866) 508-4416
$15,000,000.00
2.678571429%
LIBOR Lending Office
Same as Above
 
 
Regions Bank
1900 Fifth Avenue North, Suite 210
Birmingham, Alabama 35203
Attention: Kerri Raines
Telephone: (704) 362-3564
Facsimile: (704) 362-3594
$50,000,000.00
8.928571429%
LIBOR Lending Office
Same as Above
 
 
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005-2836
Attention: Joanna Soliman
Telephone: (212) 250-5345
Facsimile: (212) 797-8988
$25,000,000.00
4.464285714%
LIBOR Lending Office
Same as Above
 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: (205) 803-4591
Facsimile: (___) ___-____
$15,000,000.00
2.678571429%
LIBOR Lending Office
Same as Above
 
 
TOTAL
$560,000,000.00
100.00%*



*Percentages may not add up to 100% due to rounding

24